                         UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


THELMA JACKSON CIVIL ACTION

VERSUS

OUR LADY OF THE LAKE NO.:19-00819-BAJ-EWD




                                   RULING AND ORDEK

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 7) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses pro se Plaintiff Thelma Jackson s Complaint (Doc. 1),

against Defendant for medical malpractice on behalf of her minor child. The

Magistrate Judge recommended that Plaintiffs claims be dismissed without

prejudice for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1332. The

Magistrate Judge further recommends that the Court decline to join Plaintiffs action

with her action against another Defendant.1


       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Plaintiff filed an objection (Doc. 8),

and the Defendant did not file a response.




1 Jackson, et al. v. National Center for Missing and Exploited Children, No. 3:19-cv-00607-BAJ-EWD.


                                                 1
       Plaintiff argues that the Court should use Federal Rule of Civil Procedure 20

to join this action with her action against the National Center for Missing and

Exploited Children ("NCMEC"). The Magistrate Judge recommended that the Court

decline to exercise its discretion to permit the joinder of these actions due to the lack

of a logical relationship among the two matters, as this matter "does not involve any


overlapping proof or legal questions and would require different witnesses and


documentary proof." (See Doc. 7, ft. note 29).


       The Court finds that Plaintiff has failed to establish federal court jurisdiction

pursuant to 28 U.S.C. § 1332, due to the lack of diversity of the parties. Although

Plaintiffs demand satisfies the amount in controversy, both Plaintiff and Defendant

are domiciled in Louisiana; thus, the Court lacks subject matter jurisdiction to

proceed with Plaintiffs state law claims. The Court also finds that Plaintiffs action

against Defendant shares no logical relationship with Plaintiffs action against

NCMEC. Thus, the Court declines to exercise its discretion to permit the joinder of

Plaintiffs actions.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.
     IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 7) is ADOPTED as the Court s opinion herein.

     IT IS FURTHER ORDERED that Plaintiffs claims shall be DISMISSED

WITHOUT PREJUDICE.



                                                      -5\ss
                       Baton Rouge, Louisiana, this           day of January, 2020.




                                   JUDGE BRIAN^-IA^KSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
